IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                    Fifth Circuit
                                 _____________________                      FILED
                                                                          October 4, 2007
                                  Summary Calendar
                                     No. 07-10485                     Charles R. Fulbruge III
                                 _____________________                        Clerk

In Re: CONNELL SPAIN SR.,

                                                                     Plaintiff - Appellant



                   Appeal from the United States District Court
                  for the Northern District of Texas, Fort Worth
                                   (4:07-NC-13)


Before WIENER, GARZA and BENAVIDES, Circuit Judges.

PER CURIAM:*

       DISMISSED.




       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.